POWELL, Judge
(dissenting).
Some three-months after the, record on appeal was filed in this court, permission, was granted appellant to attach to the case made a certificate from the clerk of the Superior Court,-Okmulgeé' County, -setting out the payment of' $40 per month through the clerk’s office, said payments commencing with the date of the conviction, and continuing to December 5, 1955, the date of the certificate.
The certificate did not state that the payments were voluntary, and it was interpreted as required. The bond was an appeal bond. The conviction leaves with the defendant the key to his freedom, as pro-, vided by 21 O.S.1951 § 853. I therefore respectfully dissent to the reduction of the penalty imposed.